Exhibit 10.2

 

AMENDMENT TO

AWARD AGREEMENTS

﻿

The Compensation Committee of the Board of Directors of Southwestern Energy
Company (the “Company”), as Administrator of the Southwestern Energy Company
2004 Stock Incentive Plan, the Southwestern Energy Company 2013 Incentive Plan,
and the Southwestern Energy Company 2002 Performance Unit Plan (together, the
“Plans”), approved amendments to the terms and conditions of the outstanding,
unexercised and/or unvested awards granted to the undersigned pursuant to the
Plans (the “Award Amendments,” with the agreements evidencing awards affected by
the Award Amendments called the “Award Agreements” and this Amendment to Award
Agreements being called this “Amendment”).  Following the Award Amendments, the
terms and conditions of the outstanding awards of the undersigned (the
“Employee”) were amended to reflect the following revisions:

﻿

A.General Term Applicable to All Award Amendments.  The provisions in Sections B
through D below shall apply only if the Employee has signed and complied in all
material respects with the terms of the Separation and Release Agreement between
the Company and the Employee in connection with the Employee’s separation from
the Company (the “Separation Agreement”), and has not rescinded or terminated
the Separation Agreement or revoked any of the releases contained therein,
delivered pursuant thereto or contemplated thereby, and the provisions of this
Amendment are subject in all respects to the terms of the Separation Agreement.
This Amendment is effective as of the Effective Date (as defined in the
Separation Agreement).  Any capitalized terms used in this Amendment that are
otherwise undefined shall have the meaning provided by the applicable Award
Agreements.

﻿

B.Amendment to each Restricted Stock Award Agreement.

﻿

Special Provisions Regarding Vesting and Share Delivery

﻿

General.  The provisions of this Section shall apply only to shares of
restricted stock evidenced by Award Agreements that were not vested on the date
on which the Employee’s employment terminates (the “Separation Date”), and
supersede any contrary provisions elsewhere in the applicable Award Agreements
or the Plan.

﻿

Vesting of Award.  Any shares of restricted stock to which this Amendment
applies shall be fully vested on the Separation Date.  The Company shall not,
however, deliver any shares of stock to the Employee until the date such shares
were originally scheduled to become vested under the applicable Award Agreements
and such shares and the rights attaching to such shares shall remain
non-transferrable and may not be encumbered or disposed of until that date.

﻿

Payment of Taxes.  The Employee acknowledges that the full value of any shares
of restricted stock to which this Amendment applies were taxable to the Employee
on the Notification Date (as such term is defined in the Retirement Agreement),
notwithstanding that the shares remain subject



1



--------------------------------------------------------------------------------

 

to transfer restrictions under this Amendment.  If the Employee did not file an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”), when the shares of restricted stock were granted, the Employee
hereby agrees that the Company shall reduce the number of shares of restricted
stock to which this Amendment applies as are determined by the Company to be
necessary to pay any and all employment and income taxes arising from the
amendment of the applicable Award Agreements.

﻿

C.Amendment to each Stock Option Award Agreement.

﻿

Special Provisions Regarding Vesting and Option Exercise Period

﻿

General.  The provisions of this Section shall apply only to stock options
previously issued to the Employee that are unexercised on the Separation Date,
and shall supersede any contrary provisions elsewhere in the applicable Award
Agreements or the Plan.

﻿

Options:  All unvested incentive stock options or nonqualified stock options
issued to the Employee under the Award Agreements shall be vested on the
Separation Date.  Notwithstanding anything to the contrary in the applicable
Award Agreements, the applicable Plan or this Amendment, the Employee shall not
be permitted to exercise an option prior to the date that such option was
originally scheduled to become vested.

﻿

Expiration of Stock Options.  Any stock options to which this Amendment applies
shall not terminate under any other provisions of the applicable option
agreement or the applicable Plan on account of the termination of the Employee’s
employment with the Company and all of its subsidiaries, but rather shall
terminate upon the original expiration date of the stock option.

The Employee agrees that if he has previously received an award of incentive
stock options, then any portion of those options which is not exercised within
three months following the Separation Date will be automatically converted to
nonqualified stock options, and will lose their special tax treatment under
Section 422 of the Code, due to the execution of this Amendment.

﻿

D.Amendment to each Performance Unit Award Agreement.

﻿

Special Provisions Regarding Vesting

General.  The provisions of this Section shall apply only to awards of
performance units previously issued to the Employee, the performance period for
which includes the Effective Date (the “Applicable Performance Units”), and
shall supersede any contrary provisions elsewhere in the applicable Award
Agreements or Plan.

Prorated Award.  The number of the performance units in each such award shall be
prorated based on the employee’s period of service through August 3, 2017.  As a
result of this proration, the Employee may receive payment with respect to the
“net” portion of the shares (the “Prorated Shares”) subject to this award.





2



--------------------------------------------------------------------------------

 

Waiver of Service Condition.  The Employee’s termination of employment shall not
cause a forfeiture of the Employee’s right to receive a payment under the
applicable Award Agreements with respect to the Prorated Shares.  The Employee
shall receive payment pursuant to this Amendment at the time designated herein
after the end of the performance period, provided some or all of the designated
performance criteria are satisfied with respect to the Prorated Shares.

IN WITNESS WHEREOF, the undersigned, on the date noted below, hereby
acknowledges and accepts the terms and conditions of the Award Amendments as
described in this Amendment.

 

/s/ Mark Boling

﻿

Mark Boling

﻿

Date:  August 23, 2017

﻿



3



--------------------------------------------------------------------------------